Citation Nr: 1629960	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-20 086A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which granted service connection for coronary artery disease and assigned a rating of 10 percent effective March 18, 2010.  The Veteran disagreed with the rating assigned and this appeal ensued.  In a rating decision dated in October 2014, the rating assigned for coronary artery disease was increased to 30 percent effective March 18, 2010.  The Veteran indicated in correspondence that he was not satisfied with the rating assigned.   

Jurisdiction of the claim resides with the Phoenix, Arizona VA RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.

The Veteran was last afforded a VA examination for his heart disability in January 2014.  

In correspondence dated in April 2015, the Veteran indicated that his heart disability had worsened.  

The duty to assist requires providing a new VA examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is inadequate to evaluate the Veteran's current condition.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); 38 C.F.R. § 3.326(a) (2015).  The Veteran has indicated an exacerbation of his disability since his last VA examination, which took place in January 2014.  Additionally, the Veteran submitted a September 2015 duplex ultrasound of the left carotid and vertebral artery which indicates that the Veteran underwent a left carotid endarterectomy (CEA) in August 2015.  Consequently, the evidence currently of record does not allow the Board to have an accurate picture of the Veteran's disability.

Additionally, the treatment and surgical records associated with the Veteran's August 2015 CEA should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain any necessary medical releases in order to obtain the medical records associated with the CEA performed in August 2015.  Any negative responses should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected coronary artery disease.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

3.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




